Petition unanimously dismissed without costs. Memorandum: Prohibition does not lie, where, as here, "there is available an adequate remedy by way of appeal or otherwise” (Matter of Molea v Marasco, 64 NY2d 718, 720; see also, Matter of Dondi v Jones, 40 NY2d 8, 14, rearg denied 39 NY2d 1058; Matter of State of New York v King, 36 NY2d 59, 62; Matter of Price v Rath, 177 AD2d 1057). The extraordinary remedy of prohibition lies only where petitioner has established a clear or legal right to relief and where the action taken or threatened is clearly without jurisdiction or in excess of jurisdiction (Matter of Rush v Mordue, 68 NY2d 348, 352). (Original Proceeding Pursuant to Article 78.) Present — Den-man, P. J., Green, Balio, Boehm and Fallon, JJ.